DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s submission, filed on 1/6/2021, has been entered. Claims 1, 3-4, 7-14, and 16-21 are pending with claims 2, 5, 6, and 15 being currently cancelled and claim 21 being currently added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 7-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chauffe et al. (US 20170067328) in view of Fripp et al. (US 20160333655).   
Regarding claims 1, 9, 16, 18, and 21: Chauffe discloses a downhole tool and method comprising a component that is configured to dissolve in a wellbore fluid, a protective coating applied to the component, and that the protective coating is 
Chauffe, as modified by Fripp, discloses deploying a downhole tool into a wellbore, setting the downhole tool in the wellbore, deforming the component, and causing the protective layer to fracture and expose the component to the fluid of the wellbore (see above; Chauffe - Fig.8; [0036], [0049], [0050]; Fripp - [0048]). 
Chauffe, as modified by Fripp, discloses a downhole tool comprising a sleeve 802 comprising an inner bore, that the sleeve is at least partially made from a material configured to dissolve in a wellbore fluid, a first cone positioned at least partially in the inner bore, that the first cone is configured to be moved farther into the sleeve, that moving the first cone farther into the sleeve deforms at least a portion of the sleeve radially outward and into engagement with a surrounding tubular, a second cone 
Chauffe, as modified by Fripp, discloses that the component comprises a sleeve 802, that the tool further comprises one or more cones 804, 806 that are configured to deform the sleeve radially by moving within the sleeve, that deforming the sleeve radially causes the protective coating to fracture (see above; Chauffe - Fig.8; [0036], [0049], [0050]; Fripp - [0048]). Chauffe discloses a sleeve and that the component comprises a first cone that is movable in the sleeve to deform the sleeve radially outward (Fig. 8; [0049], [0050]). As discussed above, Chauffe, as modified by 
Chauffe, as modified by Fripp, discloses that the component comprises a cone disposed in a sleeve of the downhole tool and configured to deform the sleeve radially during setting, that the cone is deformed radially inward during setting, such that the protective coating thereon fractures. As discussed above, Chauffe, as modified by Fripp, discloses fracturing the coating by pressure and that it would be obvious that the Chauffe expansion would create pressure to fracture the coating. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have understood that Chauffe’s expansion pressure causes a pressure that Fripp teaches will fracture a coating. Such an understanding would have been predictable with a reasonable expectation of success and without any unexpected results (see above; Chauffe - Fig. 8; [0049], [0050]; Fripp - [0048]). Chauffe discloses that the first cone comprises an upwardly-facing seat for catching an obstructing member to block fluid flow through the inner bore (Fig. 8; [0050]). 
Regarding claim 3: Chauffe discloses that the protective coating comprises a material selected from the group consisting of XYLAN®, FLOUROLON™, fiberglass resin, urethane, paste wax, and epoxy ([0030]). 

Regarding claim 7: Chauffe discloses that the first cone is moved by engagement with a setting tool (Fig. 8; claim 19; [0048]). 
Regarding claim 8: Chauffe discloses a second cone that is moved by engagement with the setting tool, to deform the sleeve radially outward (Fig. 8; claim 19; [0048]). 
Regarding claim 10: Chauffe, as modified by Fripp, discloses that the protective layer is configured to fracture without being eroded by introduction of an abrasive fluid to the downhole tool (see above; Chauffe - Fig.8; [0036], [0049], [0050]; Fripp - [0048] - Chauffe teaches several independent methods and Fripp explicitly discloses fracturing the coating). 
Regarding claim 11: Chauffe, as modified by Fripp, discloses that the component at least partially dissolves in the wellbore fluid after the protective layer fractures and that the protective layer does not dissolve in the wellbore fluid (see above; Chauffe - Fig.8; [0036], [0049], [0050]; Fripp - [0048]). 
Regarding claim 12: Chauffe, as modified by Fripp, discloses that the protective layer is made at least partially from a first material and that the component is made at least partially from a second material (see above; Chauffe - Fig.8; [0036], [0049], [0050]; 
Regarding claim 13: Chauffe, as modified by Fripp, discloses that the component comprises a sleeve, that setting the downhole tool comprises moving first and second cones together within a bore of the sleeve such that the sleeve is deformed radially outward and into engagement with a surrounding tubular, and that the sleeve being deformed radially outward by movement of the first and second cones fractures the protective coating the component. As discussed above, Chauffe, as modified by Fripp, discloses fracturing the coating by pressure and that it would be obvious that the Chauffe expansion would create pressure to fracture the coating. At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have understood that Chauffe’s expansion pressure causes a pressure that Fripp teaches will fracture a coating. Such an understanding would have been predictable with a reasonable expectation of success and without any unexpected results (see above; Chauffe - Fig. 8; [0049], [0050]; Fripp - [0048]). 
Regarding claim 14: Chauffe discloses deploying an obstructing member 808 into the wellbore after setting the downhole tool and that the first cone comprises a seat that catches the obstructing member (Fig. 8; [0050]). 


Regarding claim 19: Chauffe, as modified by Fripp, discloses a third protective coating disposed on the second cone, that the second cone is configured to dissolve in the wellbore fluid, that the third protective coating is configured not to dissolve in the wellbore fluid, and that the third protective coating is relatively brittle in comparison to the second cone such that the third protective coating is at least partially removed by movement of the second cone with respect to the sleeve. As discussed above, Chauffe, as modified by Fripp, discloses fracturing the coating by pressure and that it would be obvious that the Chauffe expansion would create pressure to fracture the coating. At the time the invention was made, it would have been obvious to one having ordinary skill in 
Regarding claim 20: Chauffe discloses that the first coating comprises a material selected from the group consisting of XYLAN®, FLOUROLON™, fiberglass resin, urethane, paste wax, and epoxy ([0030]). 
Response to Arguments
Applicant’s amendments and arguments, filed 1/6/2021, with respect to the rejections of claims 1-20 been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicant argues that in both Chauffe and Fripp, there is no setting process that also fractures a protective coating thereby exposing the dissolvable material to the wellbore fluid in which it dissolves. Applicant further asserts that only the instant invention enables these two processes, setting the tool and fracturing its protective coating, to be synergistically combined into one. The examiner disagrees with applicant’s analysis and conclusion. It is not understood, from the broadly recited claims, how the setting of the Chauffe differs from the claimed setting. It is suggested that applicant better flesh out the recited structure to show such a distinguishing feature.
Applicant argues that Chauffe fails to disclose fracturing the protective coating. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Fripp requires a separate pump-down procedure, apart from any setting or installation procedures, to remove the coating and expose the dissolvable material. Applicant asserts that this is distinguished from instant invention, in which the setting process itself mechanically (rather than hydraulically) fractures the protective coating and initiates the dissolution process. The examiner disagrees with applicant’s analysis and conclusion. As explained in the rejection the mechanical fracturing is a combination of Chauffe and Fripp. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Bagnell can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
2/8/2021